 

EXHIBIT 10.7

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 1st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of February 1, 2013 (the “Pooling and Servicing Agreement”), and Fremont
Bank, a California state chartered financial institution (“Fremont”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Fremont (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Fremont pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Fremont pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            Fremont hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Fremont as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)           Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)           There are no offsets, counterclaims or other defenses available to
Fremont with respect to the Purchase Agreement;

 

(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Fremont that as of the date hereof:

 

(a)           Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Fremont that as of the date hereof:

 

(a)           Assignee is a federal savings bank duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 

(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.           Fremont warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           Fremont is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)           Fremont has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Fremont’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Fremont’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Fremont is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Fremont or its property is subject. The execution,
delivery and performance by Fremont of this Agreement and the consummation by it
of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Fremont. This Agreement has been duly
executed and delivered by Fremont and, upon the due authorization, execution and
delivery by Assignor, Assignee and the Depositor, will constitute the valid and
legally binding obligation of Fremont enforceable against Fremont in accordance
with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Fremont in connection with the execution, delivery or performance by
Fremont of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Fremont Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Fremont hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Fremont
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below,
Fremont shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Fremont had entered into a separate purchase agreement for
the purchase of the Mortgage Loans in the form of the Purchase Agreement, the
terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.           (a)           Controlling Holder Rights. Fremont agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 



Purchase Agreement:       Section or Subsection Matter     7.03, other than
7.03(c) Repurchase and Substitution

 

(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.           The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)           Definitions.

 

(i)           The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.           

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)           The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.           All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Fremont,

 

Fremont Bank

25151 Clawiter Road

Hayward, California 94545

Attention: Gary DeLuca, Residential Lending

 

6

 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-3

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-3

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

7

 

 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Fremont may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Fremont,
respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Fremont pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Fremont hereby consents to such
exercise and enforcement.

 

19.            It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

8

 

 

20.           Master Servicer. Fremont hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Fremont hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Fremont shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

21.           Fremont acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, Fremont shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

 

22.           Rule 17g-5 Compliance. Fremont hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2013-3” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify Fremont in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. Fremont
shall have no liability for (i) the Rule 17g-5 Information Provider’s failure to
post information provided by it in accordance with the terms of this Agreement
or (ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 22
prohibit or restrict oral or written communications, or providing information,
between Fremont, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to Fremont or (ii) such Rating Agency’s or NRSRO’s evaluation of
Fremont’s operations in general; provided, however, that Fremont shall not
provide any information relating to the Mortgage Loans to such Rating Agency or
NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor           By: /s/ John
Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer          
SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor           By: /s/ John
Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer          
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its
individual capacity but solely as Trustee, Assignee       By: /s/ Jeffrey R.
Everhart     Name: Jeffrey R. Everhart     Title: AVP           FREMONT BANK    
      By: /s/ Gary DeLuca     Name: Gary DeLuca     Title: SVP/Group Executive  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.   Master Servicer       By: /s/ Graham M. Oglesby   Name:
Graham M. Oglesby   Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – Fremont Bank
(SEMT 2013-3)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Originator Name Loan Number
Amortization Type Lien Position 1 1000383 0.002500     1001105 Fremont Bank
6000124336 1 1 2 1000383 0.002500     1001105 Fremont Bank 6000127784 1 1 3
1000383 0.002500     1001105 Fremont Bank 6000141090 1 1 4 1000383 0.002500    
1001105 Fremont Bank 6000143856 1 1 5 1000383 0.002500     1001105 Fremont Bank
6000145414 1 1 6 1000383 0.002500     1001105 Fremont Bank 6000149762 1 1 7
1000383 0.002500     1001105 Fremont Bank 6000150463 1 1 8 1000383 0.002500    
1001105 Fremont Bank 6000150794 1 1 9 1000383 0.002500     1001105 Fremont Bank
6000151099 1 1 10 1000383 0.002500     1001105 Fremont Bank 6000151719 1 1 11
1000383 0.002500     1001105 Fremont Bank 6000153186 1 1 12 1000383 0.002500    
1001105 Fremont Bank 6000155843 1 1 13 1000383 0.002500     1001105 Fremont Bank
6000155876 1 1 14 1000383 0.002500     1001105 Fremont Bank 6000160181 1 1 15
1000383 0.002500     1001105 Fremont Bank 6000163102 1 1 16 1000383 0.002500    
1001105 Fremont Bank 8001080624 1 1 17 1000383 0.002500     1001105 Fremont Bank
8001169260 1 1 18 1000383 0.002500     1001105 Fremont Bank 8001176513 1 1 19
1000383 0.002500     1001105 Fremont Bank 8001179491 1 1 20 1000383 0.002500    
1001105 Fremont Bank 8001194375 1 1 21 1000383 0.002500     1001105 Fremont Bank
8001199937 1 1 22 1000383 0.002500     1001105 Fremont Bank 8001206591 1 1 23
1000383 0.002500     1001105 Fremont Bank 8001064040 1 1 24 1000383 0.002500    
1001105 Fremont Bank 6000138021 1 1 25 1000383 0.002500     1001105 Fremont Bank
8001192361 1 1 26 1000383 0.002500     1001105 Fremont Bank 8001197063 1 1 27
1000383 0.002500     1001105 Fremont Bank 6000153897 1 1 28 1000383 0.002500    
1001105 Fremont Bank 8001194458 1 1 29 1000383 0.002500     1001105 Fremont Bank
8001204141 1 1 30 1000383 0.002500     1001105 Fremont Bank 6000157757 1 1 31
1000383 0.002500     1001105 Fremont Bank 6000156148 1 1 32 1000383 0.002500    
1001105 Fremont Bank 8001194706 1 1 33 1000383 0.002500     1001105 Fremont Bank
8001188112 1 1 34 1000383 0.002500     1001105 Fremont Bank 6000155389 1 1 35
1000383 0.002500     1001105 Fremont Bank 6000158276 1 1 36 1000383 0.002500    
1001105 Fremont Bank 6000155983 1 1 37 1000383 0.002500     1001105 Fremont Bank
8001194524 1 1 38 1000383 0.002500     1001105 Fremont Bank 6000163144 1 1 39
1000383 0.002500     1001105 Fremont Bank 6000164027 1 1

 



  10 11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out
Amount Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 0 7           2 4 0   2 0 9           2 0 0   3 0 9           2 4
0   4 0 9           2 0 0   5 0 9           2 0 0   6 0 9           2 0 0   7 0
9           2 0 0   8 0 9           2 0 0   9 0 7           2 4 0   10 0 7      
    2 0 0   11 0 9           2 0 0   12 0 7           2 0 0   13 0 3           2
0 0   14 0 9           2 0 0   15 0 6           2 0 0   16 0 9           1 0 0  
17 0 9           1 0 0   18 0 7           1 0 0   19 0 3           1 0 0   20 0
9           1 4 0   21 0 3           1 0 0   22 0 9           1 0 0   23 0 9    
      1 0 0   24 0 9           2 0 0   25 0 9           1 0 0   26 0 9          
1 0 0   27 0 9           2 0 0   28 0 9           1 0 0   29 0 9           1 0 0
  30 0 7           2 0 0   31 0 9           2 0 0   32 0 9           1 0 0   33
0 9           1 0 0   34 0 9           2 0 0   35 0 9           2 0 0   36 0 7  
        2 0 0   37 0 9           1 0 0   38 0 9           2 0 0   39 0 7        
  2 4 0  



 



  21 22 23 24 25 26 27 28 29 30 31   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1     0.00   20120813 1000000.00 0.038750 360 360 20121001 1 2    
101009.00   20121115 686000.00 0.043750 360 360 20130101 1 3     0.00   20121116
980000.00 0.041250 360 360 20130101 1 4     0.00   20121124 785500.00 0.041250
360 360 20130101 1 5     0.00   20121102 780000.00 0.042500 360 360 20130101 1 6
    0.00   20121207 725000.00 0.037500 360 360 20130201 1 7     0.00   20121221
902500.00 0.041250 360 360 20130201 1 8     465000.00   20121218 1370000.00
0.038750 360 360 20130201 1 9     120000.00   20121107 1000000.00 0.037500 360
360 20130101 1 10     0.00   20121108 660000.00 0.043750 360 360 20130101 1 11  
  0.00   20121205 644000.00 0.038750 360 360 20130201 1 12     125000.00  
20121212 725000.00 0.042500 360 360 20130201 1 13     0.00   20121201 770000.00
0.040000 360 360 20130201 1 14     0.00   20121213 707000.00 0.037500 360 360
20130201 1 15     0.00   20121220 735000.00 0.037500 360 360 20130201 1 16    
290000.00   20121023 665200.00 0.037500 360 360 20121201 1 17     0.00  
20121107 1000000.00 0.035000 360 360 20130101 1 18     0.00   20121116 756800.00
0.037500 360 360 20130101 1 19     0.00   20121208 950000.00 0.035000 360 360
20130201 1 20     0.00   20121215 691000.00 0.035000 360 360 20130201 1 21    
0.00   20121116 668000.00 0.035000 360 360 20130101 1 22     0.00   20121213
921000.00 0.036250 360 360 20130201 1 23     144732.00   20121022 693931.00
0.037500 360 360 20121201 1 24     0.00   20121012 680000.00 0.040000 360 360
20121201 1 25     0.00   20121212 952100.00 0.033750 360 360 20130201 1 26    
250000.00   20121217 703500.00 0.036250 360 360 20130201 1 27     0.00  
20121206 677000.00 0.038750 360 360 20130201 1 28     0.00   20121117 668552.00
0.035000 360 360 20130101 1 29     0.00   20121129 716700.00 0.035000 360 360
20130201 1 30     0.00   20121130 720000.00 0.041250 360 360 20130101 1 31    
0.00   20121130 837000.00 0.037500 360 360 20130101 1 32     0.00   20121220
635000.00 0.032500 360 360 20130201 1 33     0.00   20130108 719000.00 0.035000
360 360 20130301 1 34     0.00   20121205 645000.00 0.037500 360 360 20130201 1
35     0.00   20121212 720000.00 0.038750 360 360 20130201 1 36     0.00  
20121221 950000.00 0.037500 360 360 20130201 1 37     0.00   20121128 700000.00
0.037500 360 360 20130201 1 38     100000.00   20121227 996000.00 0.038750 360
360 20130201 1 39     0.00   20121224 1195000.00 0.036250 360 360 20130201 1



 



  32 33 34 35 36 37 38 39 40 41 42   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   992582.96 0.038750 4702.37 20130201 0 0     2 0 0  
684148.51 0.043750 3425.10 20130201 0 0     3 0 0   977233.61 0.041250 4749.57
20130201 0 0     4 0 0   782780.95 0.041250 3806.92 20130201 0 0     5 0 0  
776178.17 0.042500 3837.13 20130201 0 0     6 0 0   723908.04 0.037500 3357.59
20130201 0 0     7 0 0   901228.38 0.041250 4373.96 20130201 0 0     8 0 0  
1364814.54 0.038750 6442.25 20130201 0 0     9 0 0   994957.72 0.037500 4631.16
20130201 0 0     10 0 0   658218.69 0.043750 3295.28 20130201 0 0     11 0 0  
643051.25 0.038750 3028.33 20130201 0 0     12 0 0   724001.15 0.042500 3566.56
20130201 0 0     13 0 0   768890.57 0.040000 3676.10 20130201 0 0     14 0 0  
705935.15 0.037500 3274.23 20130201 0 0     15 0 0   733892.98 0.037500 3403.90
20130201 0 0     16 0 0   662184.90 0.037500 3080.64 20130201 0 0     17 0 0  
996847.85 0.035000 4490.45 20130201 0 0     18 0 0   754516.72 0.037500 3504.86
20130201 0 0     19 0 0   948504.91 0.035000 4265.92 20130201 0 0     20 0 0  
689912.52 0.035000 3102.90 20130201 0 0     21 0 0   665894.36 0.035000 2999.62
20130201 0 0     22 0 0   919581.96 0.036250 4200.23 20130201 0 0     23 0 0  
690785.66 0.037500 3213.70 20130201 0 0     24 0 0   677050.90 0.040000 3246.42
20130201 0 0     25 0 0   950568.58 0.033750 4209.20 20130201 0 0     26 0 0  
702416.84 0.036250 3208.32 20130201 0 0     27 0 0   676002.64 0.038750 3183.51
20130201 0 0     28 0 0   666444.61 0.035000 3002.10 20130201 0 0     29 0 0  
715572.08 0.035000 3218.30 20130201 0 0     30 0 0   717967.55 0.041250 3489.48
20130201 0 0     31 0 0   834450.96 0.037500 3876.28 20130201 0 0     32 0 0  
633956.23 0.032500 2763.56 20130201 0 0     33 0 0   719000.00 0.035000 3228.63
20130201 0 0     34 0 0   644028.53 0.037500 2987.10 20130201 0 0     35 0 0  
718939.29 0.038750 3385.71 20130201 0 0     36 0 0   948569.15 0.037500 4399.60
20130201 0 0     37 0 0   698945.69 0.037500 3241.81 20130201 0 0     38 0 0  
994532.69 0.038750 4683.56 20130201 0 0     39 0 0   1193160.09 0.036250 5449.81
20130201 0 0    



 



  43 44 45 46 47 48 49 50 51 52 53 54   ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period 1                         2                         3                    
    4                         5                         6                      
  7                         8                         9                        
10                         11                         12                        
13                         14                         15                        
16                         17                         18                        
19                         20                         21                        
22                         23                         24                        
25                         26                         27                        
28                         29                         30                        
31                         32                         33                        
34                         35                         36                        
37                         38                         39                        



 



  55 56 57 58 59 60 61 62 63 64 65 66   Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation 1                         2                         3              
          4                         5                         6                
        7                         8                         9                  
      10                         11                         12                  
      13                         14                         15                  
      16                         17                         18                  
      19                         20                         21                  
      22                         23                         24                  
      25                         26                         27                  
      28                         29                         30                  
      31                         32                         33                  
      34                         35                         36                  
      37                         38                         39                  
     



 



  67 68 69 70 71 72 73 74 75 76 77 78   Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used 1   0   514 1   0   3   0 1 2   0   1041
3   1   0.25 21 9 1 3   0   943 2   0   10 7 6 1 4   0   878 1   0   12 14 5 1 5
  0   792 1   0   7   4.75 1 6   0   122 1   0   22 11 8 1 7   0   874 2   1  
19.5 0.25 24.25 1 8   0   781 1   1   25 5 16 1 9   0   850 1   0   18   0 1 10
  0   1016 1   0   9   0 1 11   0   795 1   0   5.5   0.75 1 12   0   174 2   1
  4.25   0 1 13   0   873 2   0   0 3 10 1 14   0   767 1   0   6 5 3 1 15   0  
98 2   0   2 0 0 1 16   0   951 1   1   11   13 1 17   0   940 2   1   39   33 1
18   0   832 1   0   0 0 0 1 19   0   654 1   0   8 11 33 1 20   0   206 1   0  
0 5 42 1 21   0   747 1   0   2 2 5 1 22   0   215 3   0   6   4 1 23   0   748
4   0   3 12 8 1 24   0   1022 1   0   12   5 1 25   0   831 3   1   12 9 3.5 1
26   0   773 1   0   7.5   10 1 27   0   678 1   0   13   10 1 28   0   942 2  
0   1.5 3 6 1 29   0   722 3   0   4 20 8 1 30   0   759 2   1   7.25   0 1 31  
0   845 1   0   5.25 3 1 1 32   0   588 1   0   13   11 1 33   0   776 1   0  
22 11 10 1 34   0   316 1   1   29   20 1 35   0   779 1   1   30   24 1 36   0
  707 2   0   0   0 1 37   0   982 3   0   10 1.5 6 1 38   0   954 1   0   6.75
10.25 1 1 39   0   949 3   0   9   0 1



 



  79 80 81 82 83 84 85 86 87 88 89 90 91   Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1 2/6/2013             736 753   3     2               747           3
              778           4               784           5               791  
        6               775           7               754           8          
    773           9               792           10               755          
11               798           12               780           13              
743           14               776           15               766           16  
            767           17               764           18               773  
        19               755           20               791           21        
      804           22               742           23               758        
  24               797           25               765           26              
772           27               780           28               787           29  
            760           30               734           31               805  
        32               761           33               758           34        
      733           35               761           36               771        
  37               765           38               784           39              
789          



 



  92 93 94 95 96 97 98 99 100 101 102   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income 1             000000000000     21888.01   2             000000000000    
11250.01 12666.67 3             000000000000     10132.63 9828.87 4            
000000000000     9908.25 7173.78 5             000000000000     15355.77 0 6    
        000000000000     20183.92 4814.25 7             000000000000    
13104.59 1441.15 8             000000000000     28505.04 0 9            
000000000000     26102   10             000000000000     10387.17 0 11          
  000000000000     10833.33   12             000000000000     22661.54   13    
        000000000000     0 0 14             000000000000     16058.34 8125 15  
          000000000000     0 14354.5 16             000000000000     23678.92 0
17             000000000000     99243.75   18             000000000000    
13333.33 6875 19             000000000000     10344.58 5780 20            
000000000000     3074.79 0 21             000000000000     8805.08 0 22        
    000000000000     29166.67 0 23             000000000000     8333.34 9635.6
24             000000000000     13583.42 0 25             000000000000    
8663.75 6372.49 26             000000000000     16306.26 0 27            
000000000000     20000   28             000000000000     11250 7925.08 29      
      000000000000     12317.1 1994.42 30             000000000000     34382.45
  31             000000000000     16666.68 8115.66 32             000000000000  
  24583.34   33             000000000000     7750.75 7167 34            
000000000000     19297.55 0 35             000000000000     9642.05   36        
    000000000000     19252 0 37             000000000000     6021.42 2531 38    
        000000000000     17467.08 0 39             000000000000     19000  



 



  103 104 105 106 107 108 109 110 111 112   Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification 1 6597   21888.01 28485.01 1 5   3   4 2 0 0 31579.56 31579.56 1 5
  3   4 3 0 0 19961.5 19961.5 1 5   3   4 4 0 0 17082.03 17082.03 1 5   3   4 5
0 0 15355.77 15355.77 1 5   3   4 6 0 0 24998.17 24998.17 1 5   3   4 7 1090.33
0 14545.74 15636.07 1 5   3   4 8 0 0 28505.04 28505.04 1 5   3   4 9 0   26102
26102 1 5   3   4 10 1985.25 0 10387.17 12372.42 1 5   3   4 11 22837.89  
10833.33 33671.22 1 5   3   4 12 0   22661.54 22661.54 1 4   3   4 13 12228.39
9050.08 0 21278.47 1 5   3   4 14 0 0 24183.34 24183.34 1 5   3   4 15 0 0
14354.5 14354.5 1 5   3   4 16 0 0 23678.92 23678.92 1 5   3   4 17 0   99243.75
99243.75 1 5   3   4 18 0 0 20208.33 20208.33 1 5   3   4 19 0 0 16124.58
16124.58 1 5   3   4 20 5355.16 0 3074.79 8429.95 1 5   3   4 21 1532.83 0
8805.08 10337.91 1 5   3   4 22 30422.45 0 29166.67 59589.12 1 5   3   4 23
8072.71 0 17968.94 26041.65 1 5   3   4 24 0 0 13583.42 13583.42 1 5   3   4 25
0 0 15036.24 15036.24 1 5   3   4 26 0 0 16306.26 16306.26 1 5   3   4 27 0  
20000 20000 1 5   3   4 28 0 0 19175.08 19175.08 1 5   3   4 29 0 4471.05
14311.52 18782.57 1 5   3   4 30 193.79   34382.45 34576.24 1 5   3   4 31 0 0
24782.34 24782.34 1 5   3   4 32 0   24583.34 24583.34 1 5   3   4 33 0 0
14917.75 14917.75 1 5   3   4 34 0 0 19297.55 19297.55 1 5   3   4 35 172.25  
9642.05 9814.3 1 5   3   4 36 0 0 19252 19252 1 5   3   4 37 402.63 420.85
8552.42 9375.9 1 5   3   4 38 4157.04 0 17467.08 21624.12 1 5   3   4 39
10315.81   19000 29315.81 1 5   3   4



 



  113 114 115 116 117 118 119 120 121 122 123 124   Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy 1   518224.4 8888.12
0.312028     79.7268 TOPANGA CA 90290 1 1 2   121761.9 10269.96 0.325209      
FREMONT CA 94539 1 1 3   43749.56 6894.32 0.345381       SAN MATEO CA 94403 1 1
4   191628.1 5478.46 0.320715       BURLINGAME CA 94010 1 1 5   85769.84 5374.47
0.349997       SAN RAMON CA 94582 1 1 6   767426.8 5498.3 0.219948       IRVINE
CA 92602 7 1 7   197390.7 5946.51 0.380307       SANTA BARBARA CA 93105 1 1 8  
144034.3 11116.65 0.389989       PACIFIC PALISADES CA 90272 1 1 9   264770.8
8599.67 0.329464     100 EMERALD HILLS CA 94062 1 1 10   84675.33 4837.54
0.390994     100 PLEASANTON CA 94566 1 1 11   93524.74 12031.37 0.357319      
LA SELVA BEACH CA 95076 1 1 12   361430.4 8907.75 0.393078     100 THOUSAND OAKS
CA 91360 7 1 13   49733.64 7201.46 0.338439       SAN CARLOS CA 94070 1 1 14  
246124.8 4710.07 0.194765       LOS GATOS CA 95030 1 1 15   584788.8 5372.36
0.374263     100 HILLSBOROUGH CA 94010 1 1 16   135514.1 7008.16 0.295966      
BERKELEY CA 94707 1 1 17   3199140 8857.6 0.089251       SAN RAFAEL CA 94901 1 1
18   129976.2 5393.34 0.266887     60.3646 ALAMO CA 94507 1 1 19   189836.6
6197.48 0.384350       LOS ALTOS CA 94022 1 1 20   85698.92 3488.55 0.413828    
  MENLO PARK CA 94025 1 1 21   161333.8 3993.33 0.386280       DANVILLE CA 94526
1 1 22   631353 8991.58 0.150893       MORAGA CA 94556 7 1 23   118455.3 6411.87
0.246216       SAN JOSE CA 95126 1 1 24   63555.4 4855.39 0.357450      
MOUNTAIN VIEW CA 94043 1 1 25   337021 6017.86 0.400224       CUPERTINO CA 95014
1 1 26   331106.3 5589.39 0.342776       SAN CARLOS CA 94070 1 1 27   128117.7
7318.08 0.365904       DANVILLE CA 94526 7 1 28   107113.2 4856.66 0.253280    
  SAN FRANCISCO CA 94105 4 1 29   531157.8 5006.81 0.266567       SAN JOSE CA
95135 1 1 30   158080.2 11375.13 0.328987     100 BERKELEY CA 94707 1 1 31  
145571.8 5866.33 0.236714       SAN CARLOS CA 94070 1 1 32   610749.1 5390.81
0.219287       BERKELEY CA 94708 1 1 33   134523 4941.67 0.331261       SAN JOSE
CA 95124 1 1 34   769299.6 7749.14 0.401561       RANCHO SANTA FE CA 92067 7 1
35   150845.4 4365.95 0.444856       SAN JOSE CA 95120 1 1 36   106159.4 7341.27
0.381325     100 GLENDALE CA 91206 1 1 37   261148.3 4173.26 0.445105      
FREMONT CA 94539 1 1 38   312050.3 7677.45 0.355041       LOS GATOS CA 95032 1 1
39   901271 11369.79 0.387838     100 DANA POINT CA 92629 7 1



 



  125 126 127 128 129 130 131 132 133 134 135 136   Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV 1 1650000.00 1667000.00 3 20120619              
0.606000 2   1125000.00 3 20120921               0.699500 3   1250000.00 3
20120913               0.784000 4   1100000.00 3 20121011               0.714000
5   1049000.00 3 20121004               0.743500 6   1075000.00 3 20121007      
        0.674400 7   1400000.00 3 20121121               0.644600 8   3000000.00
3 20121129               0.611600 9 1800000.00 1800000.00 3 20121010            
  0.622200 10 825000.00 830000.00 3 20121012               0.800000 11  
805000.00 3 20121026               0.800000 12 1175000.00 1175000.00 3 20121030
              0.723400 13   1500000.00 3 20121029               0.513300 14  
1210000.00 3 20121120               0.584200 15 1135000.00 1135000.00 3 20121129
              0.647500 16   1600000.00 3 20120702               0.597000 17  
2000000.00 3 20121019               0.500000 18 946000.00 946000.00 3 20121005  
            0.800000 19   2090000.00 3 20121022               0.454500 20  
1275000.00 3 20121107               0.541900 21   1200000.00 3 20121102        
      0.556600 22   1370000.00 3 20121115               0.672200 23   1050000.00
3 20120629               0.798700 24   955000.00 3 20120907              
0.712000 25   1650000.00 3 20121027               0.577000 26   1425000.00 3
20121026               0.669100 27   1190000.00 3 20121019              
0.568900 28   940000.00 3 20121029               0.711200 29   1300000.00 3
20121120               0.551300 30 900000.00 909000.00 3 20121108              
0.800000 31   1395000.00 3 20121110               0.600000 32   1000000.00 3
20121113               0.635000 33   1400000.00 3 20121113              
0.513500 34   2400000.00 3 20121113               0.268700 35   1750000.00 3
20121119               0.411400 36 1485000.00 1425000.00 3 20121101            
  0.666600 37   965000.00 3 20121108               0.725300 38   1775000.00 3
20121205               0.617400 39 2195000.00 2195000.00 3 20121204            
  0.544400



 



  137 138 139 140 141 142 143 144 145 146 147 148   Original LTV Original
Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount 1 0.606000 0 0 0                 2 0.609700 0 0 0                 3
0.784000 0 0 0                 4 0.714000 0 0 0                 5 0.743500 0 0 0
                6 0.674400 0 0 0                 7 0.644600 0 0 0              
  8 0.456600 0 0 0                 9 0.555500 0 0 0                 10 0.800000
0 0 0                 11 0.800000 0 0 0                 12 0.617000 0 0 0      
          13 0.513300 0 0 0                 14 0.584200 0 0 0                 15
0.647500 0 0 0                 16 0.415700 0 0 0                 17 0.500000 0 0
0                 18 0.800000 0 0 0                 19 0.454500 0 0 0          
      20 0.541900 0 0 0                 21 0.556600 0 0 0                 22
0.672200 0 0 0                 23 0.660800 0 0 0                 24 0.712000 0 0
0                 25 0.577000 0 0 0                 26 0.493600 0 0 0          
      27 0.568900 0 0 0                 28 0.711200 0 0 0                 29
0.551300 0 0 0                 30 0.800000 0 0 0                 31 0.600000 0 0
0                 32 0.635000 0 0 0                 33 0.513500 0 0 0          
      34 0.268700 0 0 0                 35 0.411400 0 0 0                 36
0.666600 0 0 0                 37 0.725300 0 0 0                 38 0.561100 0 0
0                 39 0.544400 0 0 0                



 



  149 150 151 152 153 154 155 156 157 158 159 160 161   Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                       20   2                       5 21 3  
                    12 9 4                       147 15 5                      
20   6                       22 12 7                       35 25 8              
        25 20 9                       18   10                       19   11    
                  5.5   12                       4.25   13                      
0 3 14                       7.75 5 15                       2 15 16            
          36   17                       39   18                       13 10 19  
                    8 11 20                       0 5 21                       8
2 22                       28   23                       3 12 24                
      20   25                       12 9 26                       7.5   27      
                13   28                       1.5 3 29                       4
20 30                       19   31                       15 20 32              
        13   33                       22 11 34                       29   35    
                  30   36                       20   37                       20
2.5 38                       22 20 39                       15  



 



  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 20420901
21888.01 6597 0 0 0 0 Full Two Years Two Months 2 101009 20421201 11250.01 0 0
12666.67 0 0 Full Two Years Two Months 3 0 20421201 10132.63 0 0 9828.87 0 0
Full Two Years Two Months 4 0 20421201 9908.25 0 0 7173.78 0 0 Full Two Years
Two Months 5 0 20421201 15355.77 0 0 0 0 0 Full Two Years Two Months 6 0
20430101 20183.92 0 0 4814.25 0 0 Full Two Years Two Months 7 0 20430101
13104.59 0 0 1441.15 0 0 Full Two Years Two Months 8 5000 20430101 28505.04 0 0
0 0 0 Full Two Years Two Months 9 120000 20421201 26102 0 0 0 0 0 Full Two Years
Two Months 10 0 20421201 10387.17 1985.25 0 0 0 0 Full Two Years Two Months 11 0
20430101 10833.33 0 22837.89 0 0 0 Full Two Years Two Months 12 125000 20430101
22661.54 0 0 0 0 0 Full Two Years Two Months 13 0 20430101 0 0 0 0 0 0 Full Two
Years Two Months 14 0 20430101 16058.34 0 0 8125 0 0 Full Two Years Two Months
15 0 20430101 0 0 0 14354.5 0 0 Full Two Years Two Months 16 262924 20421101
23678.92 0 0 0 0 0 Full Two Years Two Months 17 0 20421201 99243.75 0 0 0 0 0
Full Two Years Two Months 18 0 20421201 13333.33 0 0 6875 0 0 Full Two Years Two
Months 19 0 20430101 10344.58 0 0 5780 0 0 Full Two Years Two Months 20 0
20430101 3074.79 0 0 0 0 0 Full Two Years Two Months 21 0 20421201 8805.08 0 0 0
0 0 Full Two Years Two Months 22 0 20430101 29166.67 30422.45 0 0 0 0 Full Two
Years Two Months 23 144732 20421101 8333.34 0 8072.71 9635.6 0 0 Full Two Years
Two Months 24 0 20421101 13583.42 0 0 0 0 0 Full Two Years Two Months 25 0
20430101 8663.75 0 0 6372.49 0 0 Full Two Years Two Months 26 229663 20430101
16306.26 0 0 0 0 0 Full Two Years Two Months 27 0 20430101 20000 0 0 0 0 0 Full
Two Years Two Months 28 0 20421201 11250 0 0 7925.08 0 0 Full Two Years Two
Months 29 0 20430101 12317.1 0 0 1994.42 0 4471.05 Full Two Years Two Months 30
0 20421201 34382.45 0 0 0 0 0 Full Two Years Two Months 31 0 20421201 16666.68 0
0 8115.66 0 0 Full Two Years Two Months 32 0 20430101 24583.34 0 0 0 0 0 Full
Two Years Two Months 33 0 20430201 7750.75 0 0 7167 0 0 Full Two Years Two
Months 34 0 20430101 19297.55 0 0 0 0 0 Full Two Years Two Months 35 0 20430101
9642.05 0 0 0 0 0 Full Two Years Two Months 36 0 20430101 19252 0 0 0 0 0 Full
Two Years Two Months 37 0 20430101 6021.42 0 0 2531 0 0 Full Two Years Two
Months 38 100000 20430101 17467.08 4157.04 0 0 0 0 Full Two Years Two Months 39
0 20430101 19000 10315.81 0 0 0 0 Full Two Years Two Months



 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.13 to Form 8-K filed by

the Issuing Entity on February 28, 2013



 

 

 

